DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 9, 2022 is acknowledged. As a point of clarification, the invention groups should have included claims 11-13 in group I, such that Group I includes claims 1-5 and 7-13 and group II includes claims 6 and 14-18. Claims drawn to the non-elected invention have been cancelled by the applicant.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Substantially pure silver nanoparticles that are non-functionalized and ionically coupled to the surface of the silicone substrate (e.g., claims 4 and 11)
Substantially pure silver nanoparticles that are non-functionalized and ionically coupled to the surface of the textile substrate (e.g., claims 5 and 12).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite substantially pure silver nanoparticles that are non-functionalized and ionically coupled to the surface of the silicone substrate or substantially pure silver nanoparticles that are non-functionalized and ionically coupled to the surface of the textile substrate. The specification does not define the term “non-functionalized”. The only functionalization disclosed is via the addition of silver nanoparticles to various substrates. Functionalization of the nanoparticles themselves is not detailed. Silver nanoparticles are silver metal and as a result have a neutral charge in the absence of surface compounds. Methodologies of production like that instantly disclosed, which do not employ add stabilizers or reducing agents, rely upon the products of water decomposition to convert silver ions to zero valent silver metal (see Abid et al. Chemical Communications 2002:792-793, especially page 793 first column first full paragraph and equation Ia-Ib). Accumulation of negative charge is taught to be due to anionic ions (e.g., nitrate) in solution from the starting silver salt (see Suresh et al. Langmuir 2012 28:2727-2735, especially page 2728 second column last partial paragraph). It is not clear if such an occurrence qualifies as “functionalization” since the nanoparticles would have a non-covalently associated layer of ions at the surface. A cationic charge is also taught to occur due to the association of cations from the synthesis solution, which would presumably be silver cations (see Lara et al. Journal of Nanobiotechnology 2015 13:91:1-12, especially page 2 second column first partial paragraph and El-Rafie et al. Carbohydrate Polymers 2010 80:779-782, especially page 781 second column first paragraph). It is unclear if this association happens on top of an anionic layer, given that both the instant disclosure and El-Rafie et al. teach its occurrence with silver nanoparticles generated from silver nitrate. As a result it is not clear what structure is permissible or required by the recitation of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rafie et al. in view of Singh et al. (International Wound Journal 2014 11:264-268).
El-Rafie et al. teach a cotton fabric that has been functionalized with silver nanoparticles on its surface to confer antibacterial properties (see abstract). Here cotton fabrics were immersed in a colloidal silver preparation containing silver nanoparticles that span in size from 3 nm to 8 nm (see page 780 first column second full paragraph and second column last paragraph; instant claims 3 and 10). The fabric is dried, cured, and shown to carry silver nanoparticles on its surface (see page 780 first column second full paragraph and page 781 second column fourth full paragraph; instant claims 1 and 8).  They go on to teach that the antibacterial properties of the silver nanoparticles occur due to the chemisorbed Ag+ that readily forms at the surface of the nanoparticles (see page 781 second column first paragraph; instant claims 7 and 13). El-Rafie et al. teach the fabric to have a bactericidal effect (see table 1). The fabric is not explicitly taught as a wound dressing and the average particle size of the silver nanoparticles is slightly above that instantly claimed.
Singh et al. teach wound dressings that incorporate silver nanoparticle for their antibacterial properties (see abstract). Here the particles have an average of size of 3 nm (see page 267 second column first full paragraph). The wound dressings were found to have a bactericidal effect (see figure 5). Images of the nanoparticle show rounded nanoparticle shapes (see figure 3A; instant claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ silver nanoparticles within those of El-Rafie et al. having an average size of 3 nm as taught by Singh et al. This modification would have been obvious because the average is embraced by the range employed by El-Rafie et al. and both sizes are taught to achieve bactericidal properties when included as a wound dressing modifier. The modification also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The recitation “wound dressing” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the antibacterial fabric of El-Rafie et al. in view of Singh et al. can function as a wound dressing because it can be applied to the surface of a skin wound. Therefore claims 1, 3, 7-8, 10, and 13 are obvious over El-Rafie et al. in view of Pannerselvam et al., and Singh et al.

Claims 1, 3, 7-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rafie et al. in view of Pannerselvam et al. (European Journal of Pharmaceutical Sciences 2017 100:187–196) and Singh et al. 
El-Rafie et al. teach a cotton fabric that has been functionalized with silver nanoparticles on its surface to confer antibacterial properties (see abstract). Here cotton fabrics were immersed in a colloidal silver preparation containing silver nanoparticles that span in size from 3 nm to 8 nm (see page 780 first column second full paragraph and second column last paragraph; instant claims 3 and 10). The fabric is dried, cured, and shown to carry silver nanoparticles on its surface (see page 780 first column second full paragraph and page 781 second column fourth full paragraph; instant claims 1 and 8).  They go on to teach that the antibacterial properties of the silver nanoparticles occur due to the chemisorbed Ag+ that readily forms at the surface of the nanoparticles (see page 781 second column first paragraph; instant claims 7 and 13). El-Rafie et al. teach the fabric to have a bactericidal effect (see table 1). The fabric is not explicitly taught as a wound dressing and the average particle size of the silver nanoparticles is slightly above that instantly claimed.
Pannerselvam et al. teach a cotton fabric wound dressing that has been functionalized with silver nanoparticles on its surface to confer antibacterial properties (see abstract and page 195 first column first full paragraph). Here cotton fabrics were treated with a silver nanoparticle liquid preparation (page 188 second column second -third and fifth full paragraphs). 
Singh et al. teach wound dressings that incorporate silver nanoparticle for their antibacterial properties (see abstract). Here the particles have an average of size of 3 nm (see page 267 second column first full paragraph). The wound dressing were found to have a bactericidal effect (see figure 5). Images of the nanoparticle show rounded nanoparticle shapes (see figure 3A; instant claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to view/configure/utilize the silver nanoparticle treated cotton of El-Rafie et al. as a wound dressing. This choice would have been obvious in light of Pannerselvam et al. who teach of the utility of silver nanoparticle surface treated cotton in this capacity. Additionally, it would have been obvious to employ silver nanoparticles within those of El-Rafie et al. having an average size of 3 nm as taught by Singh et al. This modification would have been obvious because the average is embraced by the range employed by El-Rafie et al. and both sizes are taught to achieve bactericidal properties when included as a wound dressing modifier. The modification also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 1, 3, 7-8, 10, and 13 are obvious over El-Rafie et al. in view of Pannerselvam et al., and Singh et al.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meran et al. (Journal of Biomedical Materials Research Part B 2018 106B:1038-1051) in view of Selvaraj et al. (Applied Biochemistry and Biotechnology 2014 173:55–66).
Meran et al. teach a  silicone facial prosthesis that is a disc shape coated with silver nanoparticles on its surface to confer antifungal properties (see abstract). Here silicone discs were covered with a colloidal silver nanoparticle solution (see page 1040 first column last partial paragraph-second column first partial paragraph; instant claims 1 and 8). Meran et al. do not teach their silver nanoparticles to have an average particle as instantly claimed.
Selvaraj et al. teach silver nanoparticles that are particularly effective against some fungal microbes (see abstract). The nanoparticles are spherical in shape and have an average size of 2-3 nm (see page 62 first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the silver nanoparticles of Selvaraj et al. as the coating or part of the silver nanoparticle coating on the silicone medical prosthesis of Meran et al. This choice would have been obvious because these particles are detailed as being antifungal, as Meran et al. intend. The modification also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The recitation “wound dressing” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the silicone disc of Meran et al. in view of Selvaraj et al. can function as a wound dressing because it can be applied to the surface of a skin wound. Therefore claims 1-2 and 8-9 are obvious over Meran et al. in view of Selvaraj et al.

Claims 1-2, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meran et al. in view of Lara et al. 
Meran et al. teach a  silicone facial prosthesis that is a disc shape coated with silver nanoparticles on its surface to confer antifungal properties (see abstract). Here silicone discs were covered with a colloidal silver nanoparticle solution (see page 1040 first column last partial paragraph-second column first partial paragraph; instant claims 1 and 8). Mean et al do not teach their silver nanoparticles to have an average particle as instantly claimed.
Lara et al. teach silver nanoparticles that are particularly effective against some fungal microbes (see abstract). The nanoparticles are spherical in shape, have an average size of 1 nm, and a net positive charge (see page 2 first column last partial paragraph-second column first partial paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the silver nanoparticles of Lara et al. as the coating or part of the silver nanoparticle coating on the silicone medical prosthesis of Meran et al. This choice would have been obvious because these particles are detailed as being antifungal, as Meran et al. intend. The modification also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The recitation “wound dressing” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the silicone disc of Meran et al. in view of Lara et al. can function as a wound dressing because it can be applied to the surface of a skin wound. Therefore claims 1-2, 7-9, and 13 are obvious over Meran et al. in view of Lara et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615